UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2014 or G TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 001-35019 HOME FEDERAL BANCORP, INC. OF LOUISIANA (Exact name of registrant as specified in its charter) Louisiana 02-0815311 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 624 Market Street, Shreveport, Louisiana (Address of principal executive offices) (Zip Code) (318) 222-1145 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.TYesG No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).TYesG No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One): Large accelerated filerGAccelerated filerG Non-accelerated filer GSmaller reporting companyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). G YesT No Shares of common stock, par value $.01 per share, outstanding as of May 9, 2014: The registrant had2,238,181 shares of common stock outstanding. INDEX PART I - FINANCIAL INFORMATION Page Item 1: Financial Statements (Unaudited) Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Stockholders' Equity 4 Consolidated Statements of Cash Flows 5 Notes to Consolidated Financial Statements 7 Item 2: Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3: Quantitative and Qualitative Disclosures About Market Risk 33 Item 4: Controls and Procedures 33 PART II - OTHER INFORMATION Item 1: Legal Proceedings 33 Item 1A: Risk Factors 33 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3: Defaults Upon Senior Securities 34 Item 4: Mine Safety Disclosures 34 Item 5: Other Information 34 Item 6: Exhibits 34 SIGNATURES HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Unaudited) March 31, 2014 June 30, 2013 (Dollars In Thousands) ASSETS Cash and Cash Equivalents (Includes Interest-Bearing Deposits with Other Banks of $123 and $1,028 for March 31, 2014 and June 30, 2013, Respectively) $ $ Securities Available-for-Sale Securities Held-to-Maturity Loans Held-for-Sale Loans Receivable, Net of Allowance for Loan Losses of $2,346 and $2,240, Respectively Accrued Interest Receivable Premises and Equipment, Net Bank Owned Life Insurance Deferred Tax Asset Other Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits $ $ Advances from Borrowers for Taxes and Insurance Advances from Federal Home Loan Bank of Dallas Other Bank Borrowings Other Accrued Expenses and Liabilities Total Liabilities STOCKHOLDERS’ EQUITY Preferred Stock – 10,000,000 Shares of $.01 Par Value Authorized; None Issued and Outstanding Common Stock – 40,000,000 Shares of $.01 Par Value Authorized; 3,062,386 Shares Issued and 2,243,047 Shares Outstanding at March 31, 2014; 2,351,950 Shares Outstanding at June 30, 2013 34 32 Additional Paid-in Capital Treasury Stock, at Cost – 819,339 shares at March 31, 2014; 710,436 at June 30, 2013 ) ) Unearned ESOP Stock ) ) Unearned RRP Trust Stock ) ) Retained Earnings Accumulated Other Comprehensive (Loss) Income ) 44 Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to consolidated financial statements. 1 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the Three Months Ended March 31, For the Nine Months Ended March 31, (In Thousands, Except per Share Data) INTEREST INCOME Loans, Including Fees $ Investment Securities 1 5 4 20 Mortgage-Backed Securities Other Interest-Earning Assets 2 2 10 10 Total Interest Income INTEREST EXPENSE Deposits Federal Home Loan Bank Borrowings 37 1 4 Other Bank Borrowings 76 14 Total Interest Expense Net Interest Income PROVISION FOR LOAN LOSSES 30 Net Interest Income after Provision for Loan Losses 2,436 NON-INTEREST INCOME Gain on Sale of Real Estate Gain on Sale of Loans Gain on Sale of Securities 1 35 Income on Bank Owned Life Insurance 43 44 Other Income 94 71 Total Non-Interest Income NON-INTEREST EXPENSE Compensation and Benefits Occupancy and Equipment Data Processing Audit and Examination Fees 57 52 Franchise and Bank Shares Tax 85 84 Advertising 62 61 Legal Fees 82 Loan and Collection 28 25 92 87 Deposit Insurance Premium 39 32 95 Other Expense Total Non-Interest Expense Income Before Income Taxes PROVISION FOR INCOME TAX EXPENSE Net Income $ 638 $ $ $ EARNINGS PER COMMON SHARE: Basic $ 0.31 $ $ $ Diluted $ 0.31 $ $ $ DIVIDENDS DECLARED $ 0.06 $ $ $ See accompanying notes to consolidated financial statements. 2 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the Three Months Ended March 31, For the Nine Months Ended March 31, (In Thousands) Net Income $ Other Comprehensive Income (Loss), Net of Tax Unrealized Holding Gain (Loss) on Securities Available-for-Sale, Net of Tax of $28 and $27 in 2014, respectively, and $121 and $240 in 2013, respectively ) Reclassification Adjustment for Gain Included in Net Income, Net of Tax of $0 and $5 in 2014, respectively, and $7 and $69 in 2013, respectively ) ) ) Net Other Comprehensive Income (Loss) Total Comprehensive Income $ See accompanying notes to consolidated financial statements. 3 HOME FEDERAL BANCORP, INC. OF LOUISIANA CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY NINE MONTHS ENDED MARCH 31, 2 (Unaudited) Common Stock Additional Paid-in Capital Unearned ESOP Stock Unearned RRP Trust Stock Retained Earnings TreasuryStock Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity (In Thousands) BALANCE – June 30, 2012 $
